STATE OF VERMONT

                               ENVIRONMENTAL COURT

                                            }
Long View Investments Site Plan Application }             Docket No. 197‐9‐05 Vtec
(Appeal of Long View Investments, LLP)      }
                                            }

               Decision and Order on Motion for Summary Judgment and
                           Motion for V.R.E.C.P. 5(i) Remand

       Appellant‐Applicant Long View Investments, LLP (Appellant‐Applicant) appealed

from  a  decision  of  the  Planning  Commission  of  the  Village  of  Manchester,  denying

Appellant‐Applicant’s application for site plan approval for a fourteen‐unit condominium

development.  Appellant‐Applicant is represented by A. Jay Kenlan, Esq.; and the Village

is represented by W. Michael Nawrath, Esq.  Interested Persons Sally C. McVie, Charles

Pufahl,  Muriel  Pufahl,  Dorothy  Costabile,  Gary  A.  Everson,  William  W.  Hichborn,  Jr.,

Graceann Hichborn, Lila Silverman, Gilbert B. Silverman, Mary R. Giolito, R.J. Giolito, and

the  Longview  Farms  Homeowners  Association  have  entered  their  appearance  and

represent themselves, but did not file memoranda on the pending motions.  Appellant‐

Applicant has moved for summary judgment on the issue of deemed approval; the Village

has requested the remand of the appeal to the Planning Commission for its reconsideration

under V.R.E.C.P. 5(i). 



       The following facts are undisputed unless otherwise noted.  On January 14, 2005,

Appellant‐Applicant applied to the Zoning Administrator for a zoning permit, and to the

Planning  Commission  for  site  plan  approval,  for  the  construction  of  fourteen

condominium units in seven buildings.  Between that filing and the September 12, 2005

hearing at issue in the present case, the application underwent hearings before the Design


                                              1
Review Board and the Planning Commission, so that as of the September 12, 2005 Planning

Commission  hearing,  the  design  had  changed  one  or  more  times.    The  proposal  as

presented in September of 2005 involved the fourteen units in six buildings, consisting of

four two‐unit buildings and two three‐unit buildings.

       At the September 12, 2005 Planning Commission hearing, the minutes of its August

1, 2005 meeting and its August 17, 2005 special meeting were reviewed, amended, voted

upon, and accepted unanimously, suggesting that it had been the routine practice of the

Planning Commission to do so for the minutes of each meeting at the next available regular

meeting.

       At the September 12, 2005 Planning Commission hearing on the present application,

one  of  the  commissioners  read  the  recommendation  of  the  Design  Review  Board1

(apparently recommending against approval of the project) into the record and it was made

part of the minutes of the hearing.  Appellant‐Applicant’s representative presented the

changes  and  modifications  the  applicant  had  made  since  the  previous  hearing.    The

Commission members questioned Appellant‐Applicant’s representative about whether the

plan  could  be  further  changed  in  light  of  the  Design  Review  Board’s  comments  or

recommendation, and allowed testimony from other interested persons at the hearing and

responses from Appellant‐Applicant’s representative.  The Planning Commission closed

testimony on the application at 9:15 p.m. on September 12, 2005, and went into deliberative

session to consider the application.

       Facts are disputed as to whether Appellant‐Applicant’s representative was or was

not advised that the Planning Commission might make a decision that evening on the


       1
          These recommendations were not provided to the Court as part of the minutes of
the  September  12,  2005  hearing;  that  omission  is  not  significant  in  light  of  the  Court’s
present decision.  However, the parties should be aware of 24 V.S.A. §4464(d) regarding
the Design Review Board’s advisory function in any future proceeding.

                                                  2
application; however, that fact is not material to any of the issues on summary judgment.

       The Planning  Commission emerged from deliberative session at 10:16  p.m.  and

voted unanimously to deny the application.  The Planning Commission then directed the

Zoning  Administrator  “to  advise  the  applicant  that  the  application  is  denied.”    The

Planning Commission proceeded to consider other business, and adjourned at 10:43 p.m.

       The parties provided the Court with the minutes of the September 12, 2005 Planning

Commission meeting, but did not provide facts as to when or whether those minutes were

voted  upon  or  approved.    For  the  purposes  of  this  motion  we  will  presume  that  the

Planning Commission followed its apparent practice of approving minutes at the following

Planning Commission regular meeting, so that they would have been approved at a mid‐

October 2005 meeting or within 45 days from September 12, 2005.

       On September 16, 2005, the Zoning Administrator informed Appellant‐Applicant,

in writing, that the application had been denied unanimously by the Planning Commission

on  September  12,  2005.      The  Zoning  Administrator’s  letter  stated  the  Commission’s

“appreciat[ion]” of Appellant‐Applicant’s efforts to modify the project towards meeting

the  Village’s  “Design  Guidelines,”and  of  the  professionalism  of  Appellant‐Applicant’s

representative, and went on to explain that the proposed development “departs so far from

Guideline provisions for area compatibility, in terms of siting, scale, massing and detailing,

that  denial  was  mandated.”    We  do  not  here  address  the  merits  of  the  Planning

Commission’s  decision;  in  any  event,  neither  the  regulations  applicable  to  site  plan

approval nor the design guidelines have been provided to the Court.

       Appellant‐Applicant has moved for summary judgment that its application has been

deemed  approved,  arguing  that  the  Planning  Commission  decision  embodied  in  the

minutes was deficient in a number of respects, and that the Zoning Administrator’s letter

could not constitute a decision of the Planning Commission at all, and that therefore no

decision  was  issued  within  forty‐five  days  of  the  hearing  as  required  by  24  V.S.A.

                                               3
§4464(b)(1).   

       Deemed approval is intended to remedy protracted deliberations and indecision;

it  has  been  denied  in  cases  involving  “timely  rendered,  but  technically  deficient  or

insufficiently noticed decisions.”  In re Appeal of McEwing Services, LLC, 2004 VT 53, ¶

21; 177 Vt. 38, 46 (2004).  It is not intended to remedy prompt but flawed decision‐making,

especially if the result of the deemed approval could be a decision contrary to the town’s

ordinance.  In re: Appeal of Newton Enterprises, 167 Vt. 459, 465‐66 (1998); and see City of

Rutland v. McDonald’s Corp., 146 Vt. 324 (1985).  The older case of Potter v. Hartford

Zoning Bd. of Adjustment, 137 Vt. 445 (1979) discussed by Appellant‐Applicant, to the

extent that it was not overruled by the McDonald’s decision,  merely states the principle,

now  embodied  in  24  V.S.A.  §4464(b)(1)  (discussed  further  below),  that  the  municipal

tribunal must provide reasons to the property owner, and not merely the end result.

       Accordingly, deemed approval is not appropriate in the present case, as a timely

decision  was  made,  however  inadequate  the  findings  or  the  decision.    See  also,  e.g.,

Appeal of Angelino, Docket No. 261‐11‐02 Vtec (Vt.  Envtl. Ct., May 22, 2003).



       Although the application is not deemed to be approved, Appellant‐Applicant is

correct that the Planning Commission decision was deficient, at best.  Decisions of the

Planning Commission made after September 1, 20052 are required to be issued in writing

and  are  required  to  “include  a  statement  of  the  factual  bases  on  which”  the  Planning

Commission  “made  its  conclusions  and  a  statement  of  the  conclusions.”    24  V.S.A.

§4464(b)(1).  The statute provides that the minutes of the meeting may be sufficient to

constitute this written decision, but the minutes must then provide the “factual bases and



       2
        The effective date section of the 2004 statutory changes is found in Section 119 of
Act No. 115, as corrected by Section 296(1)(a)(2) and (3) of Act No. 296.

                                                4
conclusions relating to the review standards” in conformance with 24 V.S.A. §4464(b)(1).

Neither  the  minutes  of  the  meeting  nor  the  Zoning  Administrator’s  letter  meets  this

standard; moreover, the Zoning Administrator’s letter cannot be considered as a decision

of the Planning Commission, but only as notification of the decision.

       In addition, whether a decision is issued as a separate written decision or within the

minutes  of  the  meeting,  it  must  be  sent  by  certified  mail  to  the  applicant  and/or  the

appellant, and also must be mailed to anyone who appeared and was heard at the hearing.

24 V.S.A.  §4464(b)(3).  This requirement was not met in the present case, at least as to

Appellant‐Applicant.



       Accordingly, the Village has moved under V.R.E.C.P. 5(i) to request this matter to

be  remanded,  so  that  the  Planning  Commission  can  reconsider  its  decision  and  adopt

written findings of fact and conclusions of law.  If ‘deemed approval’ had occurred, due

to  delay  by  the  Planning  Commission,  it  could  not  have  salvaged  its  decision  by  a

requested remand; however, as deemed approval did not occur, it is the better practice for

the Court to allow the tribunal appealed from to correct its own deficiencies in the first

instance.  If it reconsiders and reaches the same result, appeal of the merits of the new

decision remains available to Appellant‐Applicant, and the Court would waive the filing

fee, as the remand was not made necessary due to any action by Appellant‐Applicant.  If

it reconsiders and reaches a different result, the parties who participated at the Planning

Commission will be sent the decision as required by 24 V.S.A. §4464(b)(3), and may file an

appeal of that new decision.  Under V.R.E.C.P. 2, the Court would expedite the schedule

of any new appeal so as to reach the merits hearing particularly promptly, in light of the

remand.




                                                 5
       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

Appellant‐Applicant’s Motion for Summary Judgment on the issue of ‘deemed approval’

is DENIED, and the Village’s Request for Remand is GRANTED.  The decision is hereby

VACATED and the matter is hereby REMANDED to the Planning Commission, concluding

this  appeal.    Any  appeal  filed  from  any  future  decision  of  the  Planning  Commission

regarding this project after remand will be a new appeal, as discussed above, and will

receive a new docket number.  For ease of reference, any application to waive the filing fee

in any new appeal should mention the docket number of the present appeal.


       Done at Berlin, Vermont, this 24th day of April, 2006.




                             _________________________________________________
                                   Merideth Wright 
                                   Environmental Judge




                                              6